Citation Nr: 1446732	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  11-11 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for impingement syndrome, right shoulder, currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability evaluation due to individual unemployability resulting from a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1976 to June 1996.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disabilities is part and parcel of an increased rating claim when such claim is raised by the record.  The Veteran has indicated that she cannot work due to his service-connected right shoulder disability.  See September 2014 brief from the Veteran's representative.  Accordingly, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains VA treatment records dated from October 2011 to May 2012.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that her service-connected right shoulder disability is worse than the currently assigned evaluation indicates.

Significantly, the Veteran was most recently afforded a VA examination to determine the nature and severity of her right shoulder disability in June 2011, nearly three years ago.  In VA treatment records that have been associated with the claims file dating since the June 2011 VA examination, the Veteran has reported numbness, constant severe right shoulder pain radiating to her hand, and an inability to move her arm.  Additionally, in a February 2012 VA treatment record, it was noted that the Veteran was unable to abduct above horizontal without significant pain.  In March 2012, the Veteran's representative indicated that the Veteran's right shoulder disability had worsened since the June 2011 VA examination.  The Veteran's representative requested a new VA examination to assess the current severity of her right shoulder disability.  This evidence suggests that the Veteran's right shoulder disability has worsened since it was most recently evaluated during the June 2011 VA examination.  As such, the Veteran must be afforded a contemporaneous VA examination to determine the current nature and severity of her right shoulder disability.  

The Board notes that since it has determined that a claim for a TDIU is part of the pending increased rating claim, the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  The Board therefore finds that the issue of entitlement to a TDIU must be remanded for appropriate notice and development.  

While on remand, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A are fully complied with and satisfied with respect to the issue of entitlement to a TDIU rating pursuant to 38 C.F.R. § 4.16.  The notice should include an explanation as to the information or evidence needed to establish a disability rating and effective date of any increase for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

   2.  Contact the Veteran, and, with her assistance, identify 
   	any outstanding records of pertinent medical treatment 
   	from VA or private health care providers.  Follow the 
   	procedures for obtaining the records set forth by 38 
   	C.F.R. § 3.159(c).  If VA attempts to obtain any 
   	outstanding records which are unavailable, the 
   	Veteran should be notified in accordance with 38
       C.F.R. § 3.159(e).	

      3.   After the above development has been completed to 
      	the extent possible, schedule the Veteran for a VA 
      	examination with an appropriate examiner to assess 
      	the current severity of her service-connected right 
      	shoulder disability.  The examiner must obtain a 
      	complete, pertinent history from the Veteran and 
      	review the claims file in conjunction with the 
      	examination.  The claims folder must be made
       available for review in conjunction with 
	 the examination.
	
	To the extent possible, the examiner should address 
	the Veteran's limitation of motion in connection with 
	her right shoulder disability.  The examiner should 
	address whether there is other impairment of the right 
	humerus, including disability tantamount to a loss of 
	the humerus head, nonunion, fibrous union, or 
	recurrent dislocation of the humerus.  If recurrent 
	dislocation is found, the examiner must address 
	whether there are frequent episodes and guarding of 
	all arm movements.

	The examiner should also assess the extent and impact 
	of any pain and weakness, specifically addressing 
	whether any pain exhibited during range of motion 
	studies functionally limits the Veteran's ability to 
	perform normal movements.  With regard to range of 
	motion testing, the examiner must report at what point 
	(in degrees) pain is elicited, as well as whether there is 
	any other functional loss due to pain, weakened 
	movement, excess fatigability or incoordination, etc.  
	All functional losses affecting the right shoulder must 
	be equated to additional loss of motion (stated in 
	degrees beyond any loss of motion shown clinically).

	The examiner must clarify whether ankylosis is 
	present, and if so, whether it is favorable, 
	intermediate, or unfavorable.  If ankylosis is not 
	found, the examiner should opine as to whether range 
	of motion is so diminished as a result of pain that it is 
	the functional equivalent of ankylosis (favorable, 
	intermediate, or unfavorable).

	The examiner is also requested to provide an opinion 
	concerning the functional effects of the Veteran's 
	right shoulder disability on the Veteran's ability to 
	work at any occupation for which she may be 
	otherwise qualified.  A complete rationale should be 
	given for all opinions and conclusions expressed.

	The medical and lay evidence of record should be
   taken into account and a rationale must be provided 
   for any opinion expressed, to include reference to 
   pertinent evidence where appropriate.  If any inquiry 
   cannot be addressed, the examiner should provide a 
   complete explanation as to why it cannot be 
   addressed.

   4.  After the development has been completed, adjudicate 
the claims, to include entitlement to TDIU.  If any benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



